Citation Nr: 1201022	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-39 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher rating for service-connected residuals of a bow tie fracture of the cervical spine, currently rated as 20 percent disabling.

2.  Entitlement to a higher rating for service-connected degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967 and from September 1984 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefits sought on appeal.  The February 2008 rating decision also denied the Veteran's claim of entitlement to service connection for kidney stones.  However, the appellant only appealed the two issues listed on the title page of this decision.  As such, these are the only issues currently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a bow tie fracture of the cervical spine are manifested by forward flexion of the cervical spine greater than 15 degrees; ankylosis is not present and there are no incapacitating episodes.

3.  The Veteran's degenerative disc disease of the lumbar spine is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes are not present.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of a bow tie fracture of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235- 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in September 2007 which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the letter of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  (The Board points out that the Veteran's August 2007 claim for an increased rating for his service-connected spine disease did not specify which spinal segment (cervical or lumbar) he was claiming an increased rating for.  Thus, the September 2007 notice letter sent in response to the claim only specifies the lumbar spine disability.  However, the February 2008 rating decision adjudicated claims for increased ratings for both the service-connected lumbar spine and the cervical spine disabilities.  As such, the Board finds that although the September 2007 letter does not specifically reference the cervical spine, the letter is adequate in all respects, especially given the non-specific nature of the August 2007 claim for increase.)  The September 2007 letter also notified the Veteran as to the assignment of disability ratings and effective dates.  The letter was sent prior to the February 2008 rating decision.  Therefore, the duty to notify has been met.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records, and by affording the Veteran a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2007 VA examination is adequate as it was based on a physical examination of the Veteran and provides the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal flexion of the cervical spine is to 45 degrees.  Normal extension of the cervical spine is to 45 degrees.  Normal lateral flexion of the cervical spine is also to 45 degrees on each side.  Normal rotation of the cervical spine is to 80 degrees on each side.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a, Plate V (2011). 

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011). 

	I.  Cervical Spine

Service connection for residuals of a bow tie fracture of the cervical spine was granted in a May 2006 rating decision.  A 20 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5235, vertebral fracture or dislocation.  In August 2007 the Veteran filed the instant claim for an increased rating for the disability, stating that it had become worse, causing more pain with use and limiting his activities.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an increased disability rating in excess of 20 percent for the Veteran's residuals of a bow tie fracture of the cervical spine is not warranted.

The March 2006 VA examination report notes that the Veteran injured his cervical spine in 1998 or 1999 while lifting weights.  X-rays taken two weeks later revealed a compression fracture at C-5.  He was placed in a rigid cervical orthosis for a period of six weeks.  In 2005 after experiencing headaches, he was referred to a neurosurgeon who performed an anterior decompression and fusion surgery in August 2005.  Since that time the Veteran reportedly has done well with pain and headaches and has very little of either.  He does continue to have stiffness in his neck.  When driving, he has to turn his whole body to look to the side or behind him, because his neck motion is not sufficient.  He does not wear any brace.  He is somewhat cautious regarding daily activities in that he avoids all heavy lifting and repetitive bending at the neck.  He walks two to three miles a day but would like to start jogging again.  

On examination he had active and passive range of motion as follows:  forward flexion was to 45 degrees, extension was to 8 degrees, right and left lateral bending was to 18 degrees, and right and left lateral rotation was to about 35 degrees.  There was some discomfort at the extremes of range of motion in all directions.  The Veteran's upper extremities had no obvious neurologic deficits.  X-rays of the cervical spine revealed postoperative changes consistent with a C5 corpectomy and C4-6 fusion with a cage and anterior plate and allograft.  There was a sawed fusion at the C4 to C6 level.  There was persistent kyphosis through this level.  The anterior plate appeared to be translated to the right and was positioned eccentrically.  The assessment was C5 compression fracture status post anterior decompression and fusion with limitation of motion as described.  The examiner noted that there was some pain on evaluation of the cervical spine, and it is conceivable that pain could further limit function, but it was not feasible to the examiner to attempt to express this in terms of additional limitation of motion because such matters cannot be determined with any degree of medical certainty.

A July 2007 VA primary care VA treatment record notes that the Veteran denied any current neck pain.  

A November 2007 VA examination report notes that the Veteran complained of ongoing pain and stiffness in his neck, which he described as occurring on a daily basis.  The is a five on a scale from one to ten.  There is no radiation to either upper extremity.  There are no specific flare-ups of the cervical spine disability.  There is no additional limitation of motion or functional impairment during any flare-up period.  There are also no associated features of symptoms of weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bowel or bladder complaints, or erectile dysfunction.  The Veteran walks unaided, not using a cane, crutch, or walker.  He also does not use a brace.  He can walk about two miles without having to stop.  There is no history of unsteadiness or falls.  It was noted that the Veteran is currently retired; however, he has great difficulty with yard work or household chores, or having to drive where he has to bend his neck from side to side due to pain and stiffness in the cervical spine.  There have been no episodes of physician ordered bed rest in the past 12-month period for the Veteran's cervical spine.

Physical examination revealed forward flexion from zero degrees to 40 degrees, both actively and passively, without any pain throughout the entire arc of motion.  Extension was from zero to 20 degrees, both actively and passively with pain in the terminal 20 degrees of extension.  Left and right lateral flexion were each to 20 degrees with pain in the terminal 10 degrees.  Left lateral rotation was from zero to 40 degrees both actively and passively with pain in the terminal 20 degrees of rotation.  Right lateral rotation was from zero to 20 degrees both actively and passively with pain in the terminal 20 degrees of rotation.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no posture abnormality or fixed deformity.  Neurologic testing of the bilateral upper extremities from C3 to T1 showed full sensation to light touch in all dermatomes.  Strength was 5/5 in the biceps, triceps, brachioradialis, wrist extensors, wrist flexors, and intrisics bilaterally.  Brachioradialis biceps and triceps reflexes were 1+ bilaterally.  Cervical spine X-rays taken in March 2006 showed advanced degenerative changes at the C3-4 disc space.  The diagnosis was posttraumatic severe arthritis of the C4 disc status post anterior fusion surgery.  The Veteran did have pain with range of motion testing and the examiner felt that it is conceivable that the pain could further limit function as described.  However, the examiner stated that it is not feasible to express any of this in terms of additional limitation of motion because these matters cannot be determined with any degree of medical certainty.

In reviewing the overall medical evidence of record, the Board finds that the Veteran's service-connected residuals of a bow tie fracture of the cervical spine does not warrant a disability rating in excess of 20 percent.  To warrant the assignment of a higher, 30 percent disability rating, the evidence must show forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  In this case, the evidence reflects useful motion of the cervical spine.  As such, ankylosis of the entire cervical spine is not present.  Moreover, the March 2006 and November 2007 VA examination reports show that the Veteran's flexion has been no less than 40 degrees, without any pain during the entire arc of motion.  Moreover, the Veteran has not been shown to have any additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination, and the Veteran denied flare-ups of the disability during the November 2007 VA examination.  Therefore, the Veteran's service-connected residuals of a bow tie fracture of the cervical spine do not warrant a disability rating in excess of 20 percent. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and stiffness at both VA examinations.  Nonetheless, the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 20 percent disability rating under the schedular criteria.  The Board points out that the Veteran has not reported experiencing weakness, incoordination, and fatigability as a result of his service-connected residuals of a bow tie fracture of the cervical spine.  As such, the Veteran's complaints and the medical evidence do not establish any weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  As noted above, the November 2007 VA examiner commented that there was no objective evidence of painful motion, spasm, weakness, or tenderness, and range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  Therefore, the Board finds that any complaints of functional loss and pain have been adequately contemplated by the assignment of the 20 percent disability rating.  Thus, the Board finds that the preponderance of the evidence is against an increased disability rating under Deluca. 

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability related to his service-connected residuals of a bow tie fracture to the cervical spine.  The November 2007 VA examination report included a full neurological examination, and concluded that there was no diagnosis of any currently existing neurological disability.  In addition, the Veteran has not complained of any neurologic component to this disability.  At the November 2007 VA examination, the Veteran specifically denied any radiation to his upper extremities.  As such, a separate rating for an associated neurological disability of the upper extremities is not for application.

The Board has also determined that the Veteran cannot receive a higher rating for degenerative disc disease of the cervical spine based upon incapacitating episodes.  Notably, the record shows that the Veteran has not required any physician prescribed bed rest whatsoever for his cervical spine disability at any time during the past 12-month period.  Moreover, he has not alleged needing any such bed rest.  Therefore, a higher rating based upon incapacitating episodes is not warranted.

The Board has considered the Veteran's belief that his symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992).  Moreover, the Board finds that the VA examination reports are more persuasive with respect to the Veteran's symptomatology as the examiners considered the Veteran's statements, performed physical examinations of the Veteran and provided the clinical findings required to rate the Veteran's disability. 

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim for a disability rating in excess of 20 percent for residuals of a bow tie fracture to the cervical spine for the entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

	II.  Lumbar Spine

Service connection for degenerative disc disease of the lumbar spine was granted in a May 2006 rating decision.  A 10 percent rating was assigned under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In August 2007 the Veteran filed the instant claim for an increased rating for the disability, stating that it had become worse, causing more pain with use and limiting his activities.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is not warranted. 

At the March 2006 VA examination, the Veteran stated that he began having lumbosacral spine pain about nine to 10 months earlier.  He did not recall any specific injury to his lower back.  He described the pain as intermittent and between painful episodes he is relatively asymptomatic.  On a daily basis, he limits his bending and lifting so as not to precipitate a painful flare-up.  Flare-ups occur about once a week and last from three to four days.  The pain during flare-ups is sharp and isolated to the lower back.  The pain is rated as a six on a scale of one to 10.  The Veteran denied radiation of pain into his lower extremities or any associated weakness, numbness, or tingling.  He also denied any bowel or bladder dysfunction, saddle anesthesia, constitutional symptoms, and problems with balance or coordination.  He further denied any incapacitating episodes in the last 12 months that have required physician ordered bed rest.  He ambulates without the use of any type of assistive devices or brace.  During these acute painful flare-ups, he reported having some limitations in his daily activities in that he has to avoid things such as yard work or other strenuous activities.  He is able to perform routine household chores and all tasks associated with personal hygiene.

Physical examination revealed active and passive range of motion of the spine to be as follows:  forward flexion to 90 degrees, extension to 20 degrees, right and left lateral bending to 30 degrees, and right and left lateral rotation to 30 degrees.  There was mild discomfort in the terminal five degrees of forward flexion and extension.  There was no appreciable paraspinal spasm, boney step off, deformity, or crepitans.  There was no point tenderness to palpation.  Straight leg raise was negative, as were Lasegue's and FABER tests bilaterally.  Deep tendon reflexes at the patellar and Achilles tendon were 1+, brisk and symmetric.  There was no appreciable clonus.  Babinski reflexes were downgoing bilaterally.  There was normal sensation in the distribution of L1-S1 dermatomes.  Strength was 5/5 in all lower extremity muscle groups, bilaterally.  X-rays studies revealed mild narrowing of the L5-S1 disc space, as well as an anterior osteophyte at the superior end plate of L4.  There was diffused osteopenia and the overall sagittal alignment was within normal limits.

A July 2007 VA treatment record notes that the Veteran recently strained his back two months ago when he lifted his father-in-law from the ground.  X-ray studies revealed normal alignment in the lumbar spine.  There was minimal loss of the L5-S1 disc space, similar to last examination from March 2006.  No other bony or localized soft tissue abnormality was seen.

The November 2007 VA examination report notes that the Veteran complained of increasing pain over the last several years.  He described the pain as a dull and aching pain, which radiates down into his buttocks mostly with activity when he begins to walk further durations.  He indicated that he used to be able to walk six miles a day, but now it is down to about two miles at most, only several times a week.  He must rest from the buttock and low back pain.  He has had no specific treatment for his lumbar spine.  There are no associated features or symptoms of weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bowel or bladder complaints, or erectile dysfunction.  The Veteran does not have specific flare-ups of the lumbar spine disability.  There is no additional loss of motion or functional impairment during any flare-up period.  He walks unaided; he does not use a can, crutch or walker.  He also does not wear a brace.  He can walk about two miles without having to stop on a good day, but most days he can walk only about one half of a mile without having to stop due to weakness and pain in his buttocks and both legs.  There is no history of unsteadiness or falls.  He has difficulty walking for exercise or doing yard work such as cutting the grass or household chores because of the pain in his back.  There has been no episode of physician ordered bed rest in the past 12-month period for the Veteran's thoracolumbar spine.

Physical examination revealed forward flexion from zero to 70 degrees both actively and passively without pain through the entire arc of motion.  Extension was from zero to 10 degrees both actively and passively without pain throughout the entire arc of motion and radiation of buttock pain down both legs.  Bilateral lateral flexion was from zero to 20 degrees with pain in the terminal 10 degrees of flexion.  Bilateral lateral rotation was from zero to 20 degrees with pain in the terminal 10 degrees of rotation.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use during flare-ups.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  Spinal contour was preserved and gait was normal.  There was no evidence of fixed deformity or abnormal kyphosis.  Neurologic testing showed that the Veteran was fully sensate to light touch in all dermatomes from L4 to S1 in his lower extremities.  Strength was full in all muscle groups of the lower extremities.  Reflexes were 1+ in the patella and Achilles tendon.  There was no evidence of clonus.  The Veteran had downgoing Babinski bilaterally.  Volitional control of his rectal tone was normal.  Lasegue's sign was negative bilaterally.  There was no evidence of Waddell's sign.  X-rays from July 2007 show mild degenerative disc disease at L5-S1.  The assessment was severe lumbar spinal stenosis with moderate L5-S1 degenerative disc disease.  The examiner noted that the Veteran did have pain with range of motion testing and it is conceivable that the pain could further limit function as described, but it is not feasible to express any of this in terms of additional limitation of motion because these matters cannot be determined with any degree of medical certainty.

In reviewing the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine is not warranted.  There is no evidence of muscle spasm or severe guarding that resulted in an abnormal gait or abnormal curvature of the spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Specifically, the November 2007 VA examination report reflect normal gait and preserved spinal contour.  There is also no evidence of combined range of motion of the thoracolumbar spine of 120 degrees or less.  In addition, the March 2006 VA examination reports show that the Veteran exhibited flexion to 90 degrees without pain and the November 2007 VA examination report shows that the Veteran exhibited flexion to 70 degrees without pain.  There is no evidence to show that the Veteran has flexion of less than 60 degrees to warrant a higher disability rating.  Therefore, the Board finds that the preponderance of the evidence is against the claim for a higher disability rating as the overall medical evidence of record does not show that the Veteran's thoracolumbar spine was not limited to 60 degrees or less.  As noted above, the two VA examination reports do not show that the Veteran's flexion is less than 70 degrees.  Therefore, the Board determines that the Veteran's disability is most appropriately rated as 10 percent disabling for the entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's service-connected degenerative disc disease of the lumbar spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and painful flare-ups.  However, the effect of the pain in the Veteran's lumbar spine, even during flare-ups, is contemplated in the currently assigned 10 percent disability rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  In this regard, during the March 2006 VA examination, the Veteran did report that he experienced painful flare-ups that limit some daily activities.  However, the March 2006 VA examiner commented that there was only mild discomfort during the last five degrees of flexion and extension.  Additional limitation due to pain, weakness, fatigue, or repetitive use was not found.  Further, the November 2007 VA examiner explained that there was no pain during flexion and there was pain throughout extension, as well as halfway through the other ranges of motion.  However, there was no limitation of the movements of the lumbar spine because of pain, weakness, fatigue, lack of endurance, flare-ups, or on repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine. 

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  In this regard, the Veteran has not complained of incapacitating pain due to his disability, and the records do not reflect any such episodes of incapacitation.  Instead, the VA examination reports reflect that there have been no incapacitating episodes requiring physician prescribed bed rest.  Therefore, a higher rating based upon incapacitating episodes under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

The Board recognizes that the Veteran has attested to some neurological symptoms that he has related to his service-connected degenerative disc disease of the lumbar spine.  Specifically, at the November 2007 VA examination, the Veteran endorsed symptoms radiating to his buttocks.  However, the Board finds that a separate disability rating for neurological complications is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability.  The March 2006 VA examination reflects no neurological complaints or findings whatsoever.  The November 2007 VA examination report reflects normal neurologic findings, despite the acknowledgement by the examiner of the radiating pain to the buttocks.  As such, the November 2007 VA examination report reflects that no neurological diagnosis was made.   Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994). 

In conclusion, the Board finds that the disability level of the Veteran's degenerative disc disease of the lumbar spine more closely approximates the criteria for a 10 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine and the claim must be denied.  38 C.F.R. § 4.71a , Diagnostic Codes 5235- 5243 (2011). 

	III.  Extraschedular Consideration

Finally, in reaching the decisions above, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating for each disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they relate to each disability on appeal.  As discussed above, there are higher ratings for each disability available under the diagnostic codes, but neither of the Veteran's disabilities is productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disabilities is inadequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a bow tie fracture of the cervical spine and degenerative disc disease of the lumbar spine under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a higher rating for service-connected residuals of a bow tie fracture of the cervical spine, currently rated as 20 percent disabling, is denied.

Entitlement to a higher rating for service-connected degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


